Citation Nr: 1041676	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-03 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen 
the claim of service connection for chronic obstructive pulmonary 
disease (COPD), to include as due to inservice herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1967, and from March 1969 to October 1973.  He served in the 
Republic of South Vietnam during the Vietnam Conflict. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for coronary artery 
disease (CAD) and for hypertension, as well as denied reopening 
of a claim for service connection for COPD, to include as due to 
inservice herbicide exposure.  Subsequently, a July 2007 rating 
decision granted service connection for CAD and for hypertension, 
both effective February 17, 2006.  These grants of service 
connection are a complete grant of the benefits sought on appeal 
and, as there is no jurisdiction conferring Notice of 
Disagreement (NOD) as to the downstream elements of effective 
dates or compensation levels, no such issues are now in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Veteran cancelled his formal RO hearing scheduled in April 
2007 but had an Informal Conference with an RO Decision Review 
Officer that month.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Historically, an October 1994 rating decision denied service 
connection for, in pertinent part, COPD to include as not being 
due to inservice herbicide exposure, because it was not shown to 
have been incurred or aggravated during service because the first 
documented complaint of shortness of breath (SOB) was years after 
service and the first treatment for COPD began in June 2003.  
Service connection was also denied for a disorder manifested by 
ear pain; tooth decay with gum disease; headaches; an unspecified 
mental condition claimed as stress, mood swings, nightmares, 
depression, and problems with sleep arousal; unspecified stomach 
problems; unspecified right and left shoulder disorders; 
unspecified leg problems; residuals of a left foot injury; 
hearing loss; peripheral neuropathy of both upper and lower 
extremities; hypertension; and CAD.  Also, entitlement to a 
compensable rating for hyperhidrosis and athlete's foot of both 
feet was denied.  By RO letter of October 22, 2004, the Veteran 
was notified of all of these denials, including the denial of the 
claim for service connection for COPD.  He was also notified, at 
page 2 of that letter, that he had one year to appeal the 
decision and that enclosed was VA Form 4107 which explained his 
appellate rights.  

The first communication from the Veteran received after the 
October 2004 rating decision and notice letter was VA Form 21-
4138, Statement In Support Of Claim, bearing a handwritten date 
of February 14, 2006, and date stamped as received on February 
17, 2006.  That statement noted that the Veteran was enclosing 
forms for authorization for release of information as to his 
"pending" claims for service connection for hypertension, heart 
disease, and lung disability.  This was construed by the RO to be 
an application to reopen these particular claims, denied in the 
October 2004 rating decision.  

Following the May 2006 rating decision which is appealed, the 
Veteran filed an NOD in July 2006, initiating an appeal.  In that 
NOD he stated that his February 2006 VA Form 21-4138 was "sent 
to you and was clearly within the time frame" and he further 
stated that "you made an umistakeable [sic] error denying my 
claim" in 2004.  As to the latter statement, the Board is aware 
that in the July 2007 Supplemental Statement of the Case (SSOC) 
it was noted that "[t]his claim has been reviewed by the 
Decision Review Officer and no Clear and Unmistakable Error [CUE] 
(38 CFR 3.105(a)) is identified in prior decision.  There is no 
basis found upon which to differently interpret the evidence of 
record to arrive at a more favorable decision."  

Here, it appears that the Veteran may be claiming that he 
initiated a timely appeal from the October 2004 rating decision.  
Also, despite the fact that the July 2007 SSOC addressed an issue 
of CUE in the October 2004 rating decision (which could only 
occur if that decision were final, in other words if it was not 
appealed in a timely manner), this matter was not previously 
developed for appellate consideration, i.e., an NOD and after a 
Statement of the Case (SOC), a timely filed Substantive Appeal.  
Rather, a new issue may not be addressed for the first time in an 
SSOC.  See 38 C.F.R. § 19.31(a) ("In no case will [an SSOC] be 
used to announce decisions by the agency of original jurisdiction 
on issues not previously addressed in the [SOC], or to respond to 
a notice of disagreement on newly appealed issues that were not 
addressed in the [SOC].  The [RO] will respond to [NODs] on newly 
appealed issues not addressed in the [SOC] using the procedures 
in [38 C.F.R. §§ ]19.29 and 19.30 of this part (relating to 
[SOCs].") 

Thus, the matter of whether the Veteran is claiming that he 
initiated a timely appeal from the October 2004 rating decision 
and the claim of whether there was CUE in the October 2004 rating 
decision, to include denying service connection for CAD, 
hypertension, and COPD have been raised by the record, but have 
not been adjudicated by the RO.  

If the Veteran in fact initiated a timely appeal from the October 
2004 rating decision, then that rating decision is not final.  
Similarly, if there were CUE in the October 2004 rating decision, 
then that decision is not final.  Reopening of a claim upon the 
submission of new and material evidence occurs only when there is 
a prior final denial of a claim.  Thus, the matters of whether 
the Veteran initiated a timely appeal from the October 2004 
rating decision and, if not, whether there was CUE in that rating 
decision, are inextricably intertwined with the application to 
reopen the claim of service connection for COPD, to include as 
due to inservice herbicide exposure.  

Accordingly, the RO must first address and adjudicate the claim 
that the Veteran timely initiated an appeal from the October 2004 
rating decision and, if it is found that he did not, then also 
adjudicate whether there was CUE in the October 2004 rating 
decision.  Each of these two matters is a separate issue which, 
not having been adjudicated by the RO are not on currently on 
appeal.  So, the Veteran must be informed after adjudication of 
each claim, that if the either claim is denied, he must initiate 
an appeal by filing an NOD and, after the issuance of an SOC, 
perfect the appeal by filing a Substantive Appeal; otherwise, if 
either or both claims are denied and no appeal is perfected, the 
October 2004 rating decision will be deemed final and the only 
issue remaining will be the one currently developed for appellate 
consideration, i.e., whether new and material evidence has been 
presented to reopen the claim of service connection for COPD, to 
include as due to inservice herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1.  The RO must adjudicate the claim that the 
Veteran timely initiated an appeal from the 
October 2004 rating decision and, if it is 
found that he did not, then also adjudicate 
whether there was CUE in the October 2004 
rating decision.  

2.  As to each claim identified in paragraph 
1, if denied, the Veteran must be, and hereby 
is, informed that to appeal a denial of 
either claim, or both claims, he must file an 
NOD to initiate an appeal and, after the 
issuance of an SOC he must perfect the appeal 
by filing a Substantive Appeal; otherwise, if 
either or both claims are denied and no 
appeal is initiated or is not perfected, the 
October 2004 rating decision will be deemed 
final and the only issue remaining will be 
the one currently developed for appellate 
consideration, i.e., whether new and material 
evidence has been presented to reopen the 
claim of service connection for COPD, to 
include as due to inservice herbicide 
exposure. 

Thereafter, the case should be returned to the Board for further 
appellate review.  The purpose of the REMAND is to ensure that 
the Veteran is afforded due process of law.  The Board intimates 
no opinion, either factual or legal, as the ultimate outcome 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


